NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAGE REDWIND,                                   No. 16-35563

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01699-AC

 v.
                                                MEMORANDUM*
WESTERN UNION, LLC,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Sage Redwind appeals pro se from the district court’s judgment in her

employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004). We may affirm on any basis supported by the record. Hell’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Angels Motorcycle Corp. v. McKinley, 360 F.3d 930, 933 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment on Redwind’s

defamation claim because Redwind failed to raise a genuine dispute of material

fact as to whether the statements in question were not qualifiedly privileged. See

Mannex Corp. v. Bruns, 279 P.3d 278, 285 (Or. Ct. App. 2012) (explaining

qualified privilege).

      The district court properly concluded that Redwind’s Title VII claims arising

from events occurring prior to 300 days before she filed her complaint with the

Oregon Bureau of Labor and Industries were barred by the statute of limitations.

See 42 U.S.C. § 2000e-5(e)(1) (Title VII complainant must file charge with

authorized state or local agency no later than 300 days after alleged unlawful

practice occurred).

      The district court properly granted summary judgment on Redwind’s Title

VII discrimination claims because Redwind failed to establish a prima facie case of

discrimination, and failed to raise a genuine dispute of material fact as to whether

Western Union’s (“WU”) legitimate, non-discriminatory reasons for its actions

were pretextual. See Bergene v. Salt River Project Agric. Improvement & Power

                                          2                                    16-35563
Dist., 272 F.3d 1136, 1140 (9th Cir. 2001) (setting forth prima facie case of

discrimination under Title VII); Bradley v. Harcourt, Brace & Co., 104 F.3d 267,

270 (9th Cir. 1996) (to avoid summary judgment, a plaintiff must “produce

specific, substantial evidence of pretext” (citation and internal quotation marks

omitted)).

      The district court properly granted summary judgment on Redwind’s Title

VII harassment claim because Redwind failed to raise a genuine dispute of

material fact as to whether her work environment was objectively hostile, or

whether the alleged harassment took place because of any of her protected

characteristics. See Dominguez-Curry v. Nev. Transp. Dep’t, 424 F.3d 1027, 1034

(9th Cir. 2005) (setting forth prima facie case of harassment under Title VII).

      Summary judgment on Redwind’s Title VII retaliation claims related to the

August 2013 coaching memorandum and October 2014 written warning was

proper because Redwind failed to raise a genuine dispute of material fact as to

whether WU’s legitimate, non-discriminatory reasons for these actions were

pretextual. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062, 1064-65

(9th Cir. 2002) (explaining application of burden-shifting to Title VII retaliation

claims); Bradley, 104 F.3d at 270. The district court properly granted summary

                                          3                                     16-35563
judgment on Redwind’s remaining retaliation claims because Redwind failed to

raise a genuine dispute of material fact as to whether these actions constituted

adverse employment decisions. See Bergene, 272 F.3d at 1140-41 (setting forth

prima facie case of retaliation under Title VII).

      Redwind forfeited her opportunity to appeal the denial of all nondispositive

orders, including her discovery motions and motion to amend her complaint,

because she did not file any objections to the magistrate judge’s orders. See

Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir. 2015) (“[A] party who fails to

file timely objections to a magistrate judge’s nondispositive order with the district

judge to whom the case is assigned forfeits its right to appellate review of that

order.” (citation and internal quotation marks omitted)); see also Anderson v.

Woodcreek Venture Ltd., 351 F.3d 911, 917 (9th Cir. 2003) (motion for leave to

amend a complaint is a nondispositive order).

        The district court did not abuse its discretion by declining to consider the

“payroll records” Redwind submitted in support of her opposition to WU’s motion

for summary judgment because this evidence was not properly authenticated. See

Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (explaining

authentication and standard of review).

                                           4                                    16-35563
      We lack jurisdiction to consider the district court’s bill of costs because

Redwind failed to file a separate or amended notice of appeal. See Stone v. INS,

514 U.S. 386, 402-03 (1995) (order deciding post-judgment non-tolling motion

must be separately appealed).

      We reject as unsupported by the record Redwind’s contentions that the

district court was biased against her.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          5                                    16-35563